UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7095



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES ANTHONY BENNETT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-98-599, CA-00-704-2)


Submitted:   September 20, 2001       Decided:   September 27, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Anthony Bennett, Appellant Pro Se. Sean Kittrell, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Anthony Bennett noticed an appeal of the district

court’s denial of his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2000), in which he raised claims of double jeopardy and

ineffective assistance of counsel relative to his punishment for

violations of 18 U.S.C. § 922(j) and 18 U.S.C. § 922(u).    Bennett

also claimed entitlement to credit at sentencing for time served

during pretrial custody.   In his informal brief, the sole issue

Bennett raises is the propriety of the district court’s enhancement

of his sentence pursuant to USSG § 2K2.1(b)(5).    Because Bennett

failed to raise this claim in the district court, we decline to

consider it for the first time on appeal.   Accordingly, we deny a

certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the Court and argument

would not aid the decisional process.




                                                           DISMISSED




                                2